By the Court :
The errors assigned in the petition in error are all founded upon the bill of exceptions, and as that was not filed within six months after the rendition of the judgment of affirmance by the circuit court, the errors, if any, based upon such unified bill of exceptions, are barred by section 6723, Revised Statutes.
As to such errors, the filing of the bill of exceptions was bringing in new causes for reversal, in the nature of new causes of action, after the time for filing a petition in error had expired. This can not be done. The same principle prevails as in attempting to bring in, by amendment, a cause of action which has become barred by the *400statute of limitations. Hill v. Ludwig, 46 Ohio St., 373.
As the bill of exceptions was not filed in this court within six months it forms no part of the record, and with it out, the petition in error assigns no cause of error upon the record, but this is no ground for a dismissal of the petition in error, but is a good ground for affirming the judgment.
As the court has been compelled to look into the record in passing upon the motion to dismiss, and finding the condition of the record, the court will not lay the case aside to be taken up in its order, but will at once affirm the judgment.

Judgment affirmed.